DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 9-13 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kordik et al 20160087734.
Regarding claim 9, Kordik discloses a method for testing at least two reception paths in a radar receiver (CH1, CH2, see fig. 5, [0025]), wherein the at least two reception paths each comprise a mixer and a downstream signal processing circuit (10, 15, see figs. 5 and 6, [0026]), the method comprising: respectively injecting a test signal into the at least two reception paths, so that in each case at least a first test tone and a second test tone having frequencies in a passband of each downstream signal TESTRF is supplied to each receive channel, see fig. 5, [0025]); tapping a first baseband signal, generated by a first respective downstream signal processing circuit, from a first one of the at least two reception paths, the first baseband signal being based on the test signal (taking SRXDIG,1 and providing it to the signal processing unit 15, see fig. 5, [0025]-[0026]); and tapping a second baseband signal, generated by a second respective downstream signal processing circuit, from a second one of the at least two reception paths, the second baseband signal being based on the test signal (taking SRXDIG,2 and providing it to the signal processing unit 15, see fig. 5, [0025]-[0026]).
Regarding claim 17, Kordik discloses an apparatus (see fig. 5) for testing at least two reception paths in a radar receiver (CH1, CH2, see fig. 5, [0025]), wherein the at least two reception paths each comprise a mixer and a downstream signal processing circuit (10, 15, see figs. 5 and 6, [0026]), the apparatus comprising: an injection circuit configured to inject a respective test signal into the at least two reception paths, so that in each case at least a first test tone and a second test tone having frequencies in a passband of each downstream signal processing circuit are present on the at least two reception paths downstream of a respective mixer (STESTRF is supplied to each receive channel, see fig. 5, [0025]); a tapping circuit (see fig. 6) configured to tap a first baseband signal, generated by a first respective downstream signal processing circuit, from a first one of the at least two reception paths (taking SRXDIG,1 and providing it to the signal processing unit 15, see fig. 5, [0025]-[0026]), and tap a second baseband signal, generated by a second respective downstream signal processing circuit, from a second RXDIG,2 and providing it to the signal processing unit 15, see fig. 5, [0025]-[0026]), the first baseband signal and the second baseband signal each being based on the test signal (see [0025]-[0026]).  
Regarding claims 10 and 18 as applied to claims 9 and 17, Kordik further discloses wherein the first baseband signal and the second baseband signal are tapped at a same time (taking SRXDIG,1 and SRXDIG,2 and providing it to the signal processing unit 15, see fig. 5, [0025]-[0026]), and wherein the method further comprises: determining a first phase of the first baseband signal at a frequency of the first test tone and a second phase of the first baseband signal at a frequency of the second test tone (see fig. 6, [0028]); determining a first phase of the second baseband signal at the frequency of the first test tone and a second phase of the second baseband signal at the frequency of the second test tone (see fig. 6, [0028]); and determining a relative phase response between the at least two reception paths based on the first phase of the first baseband signal, the second phase of the first baseband signal, the first phase of the second baseband signal, and the second phase of the second baseband signal (see [0028]).  
Regarding claims 11 and 19 as applied to claims 9 and 17, Kordik further discloses determining a first amplitude of the first baseband signal at the frequency of the first test tone and a second amplitude of the first baseband signal at the frequency of the second test tone (see fig. 5, [0028]); and determining an absolute phase response of the first one of the at least two reception paths based on the first amplitude of the first baseband signal and the second amplitude of the first baseband signal (see fig. 5, [0028]); determining a first amplitude of the second baseband signal at the frequency of the first test tone and a second amplitude of the second baseband signal 
Regarding claim 12 as applied to claim 9, Kordik further discloses determining a first amplitude of the first baseband signal at the frequency of the first test tone and a second amplitude of the first baseband signal at the frequency of the second test tone (see fig. 5, [0028]); determining a first amplitude of the second baseband signal at the frequency of the first test tone and a second amplitude of the second baseband signal at the frequency of the second test tone (see fig. 5, [0028]); and determining a relative amplitude balance between the at least two reception paths based on the first amplitude of the first baseband signal, the second amplitude of the first baseband signal, the first amplitude of the second baseband signal, and the second amplitude of the second baseband signal (see fig. 5, [0028]). 
Regarding claim 13 as applied to claim 9, Kordik further discloses wherein the test signal has a discontinuity in a frequency spectrum between a first signal component that produces the first test tone of the test signal and a second signal component that produces the second test tone of the test signal (see [0025]-[0026]).  
Regarding claim 20 as applied to claim 17, Kordik further discloses wherein the apparatus and the radar receiver are arranged on a common semiconductor chip (see figs. 1 and 3, [0016], [0019], [0023]).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 1-3, 5-8, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kordik et al 20160087734 (hereinafter Kordik) in view of Razzell 20120087451.
Regarding claim 1, Kordik discloses a method for testing at least one reception path in a radar receiver (see fig. 3, [0020]), wherein a reception path comprises a mixer (10, see fig. 3, [0010]) and a downstream signal processing circuit (DSP 15, see fig. 3, [0020]), the method comprising: injecting a test signal into the reception path (STESTRF, see fig. 3, [0021]), so that at least a first test tone having a frequency in a passband of the downstream signal processing circuit (single frequency or band-limited signal, see [0021]) is present on the reception path downstream of the mixer (see fig. 3, [0020]-[0021]); and tapping a baseband signal (SBB, SRXDIG see fig. 3, [0020], [0022]), generated by the downstream signal processing circuit, from the reception path, the baseband signal being based on the test signal (receiving the baseband signal along the receive channel and evaluating the baseband signal, see fig. 3, [0020], [0022]).  
Kordik discloses injecting a test signal and RF input signal in into the reception path downstream of the mixer (SBB and SRX, see fig. 3, [0020]-[0021]). However, Kordik does not disclose that a second test tone having a frequency outside the passband of the downstream signal processing circuit is present on the reception path downstream of the mixer.

It would therefore have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to combine the teaching of Razzell with Kordik by injecting at least a stop-band signal in addition to the signal disclosed by Kordik into the receive channel, for the benefit of determining and correcting amplitude and phase errors in the receiver.
Regarding claim 14, Kordik discloses an apparatus for testing at least one reception path in a radar receiver (see fig. 3, [0020]), wherein a reception path comprises a mixer and a downstream signal processing circuit (10, 15, [0020]), the apparatus comprising: an injection circuit configured to inject a test signal into the reception path (18, 17, see fig. 3, [0020], [0022]), so that at least a first test tone having a frequency in a passband of the downstream signal processing circuit is present on the reception path downstream of the mixer (single frequency or band-limited signal in the receive channel CH, see [0021]); and a tapping circuit (see fig. 3) configured to tap a baseband signal, generated by the downstream signal processing circuit, from the reception path, the baseband signal being based on the test signal (receiving the baseband signal along the receive channel and evaluating the baseband signal, see fig. 3, [0020], [0022]).  
BB and SRX, see fig. 3, [0020]-[0021]). However, Kordik does not disclose that a second test tone having a frequency outside the passband of the downstream signal processing circuit is present on the reception path downstream of the mixer.
In a similar field of endeavor, Razzell discloses a method for testing a receiver (see fig. 10, [0035], [0045]) comprising: injecting a test signal comprising 2 tones into the reception path, so that at least a second test tone having a frequency outside the passband is present on the reception path downstream of a mixer (multitone test signal containing 2 tones in the stop-band see figs. 10 and 14, [0045], [0075]-[0077]).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to combine the teaching of Razzell with Kordik by injecting at least a stop-band signal in addition to the signal disclosed by Kordik into the receive channel, for the benefit of determining and correcting amplitude and phase errors in the receiver. 
Regarding claim 2 as applied to claim 1, Kordik further discloses further comprising: generating the test signal for the mixer by mixing the first test tone with an oscillation signal (see [0021]), wherein the injecting of the test signal into the reception path comprises applying the test signal to a signal input of the mixer (see fig. 3, [0021]). Kordik does not specifically disclose mixing the second test tone with an oscillator signal. However, Razzell further discloses mixing signals in the receiver via mixers ([0045], [0048], [0075]). It would therefore have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to combine the teaching of 
Regarding claim 3 as applied to claim 1, Kordik as modified by Razzell discloses the claimed invention. Kordik further discloses wherein the test signal comprises the first test tone, and wherein the injecting of the test signal into the reception path is effected downstream of the mixer (see [0020]-[0021]).  Kordik does not specifically disclose wherein the test signal comprises the second test tone. In a similar field of endeavor, Razzell discloses a method for testing a receiver (see fig. 10, [0035], [0045]) comprising: injecting a test signal comprising 2 tones into the reception path, so that at least a second test tone having a frequency outside the passband is present on the reception path downstream of a mixer (multitone test signal containing 2 tones in the stop-band see figs. 10 and 14, [0045], [0075]-[0077]).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to combine the teaching of Razzell with Kordik by injecting at least a stop-band signal in addition to the signal disclosed by Kordik into the receive channel, for the benefit of determining and correcting amplitude and phase errors in the receiver. 
Regarding claim 5 as applied to claim 1, Kordik further discloses wherein: the test signal has a discontinuous frequency spectrum, and a bandwidth of the first test tone is smaller than a bandwidth of the passband (single frequency or band-limited signal in the receive channel CH, see [0021]).  
Regarding claim 6 as applied to claim 1, Kordik as modified by Razzell disclose the claimed invention. Razzell further discloses wherein the frequency of the second 
Regarding claim 7 as applied to claim 1, Kordik as modified by Razzell disclose the claimed invention. Razzell further discloses wherein the frequency of the second test tone corresponds to a prescribed cutoff frequency from which there is provision to attenuate signal components in the baseband signal by a predetermined attenuation in comparison with the passband (see [0045], [0075], wherein, any chosen frequency falls into this category since the limitation doesn’t specify any prescribed cutoff frequency or predetermined attenuation in connection with the passband).  
Regarding claim 8 as applied to claim 1, Kordik as modified by Razzell disclose the claimed invention. Kordik further discloses wherein the frequency of the first test tone corresponds to an envisaged cutoff frequency of the passband (see fig. 3, [0020]-[0021]).  
Regarding claim 16 as applied to claim 14, Kordik as modified by Razzell disclose the claimed invention. Kordik further discloses wherein the apparatus and the radar receiver are arranged on a common semiconductor chip (see figs. 1 and 3, [0016], [0019], [0023]).  
Allowable Subject Matter
Claims 4 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Vaucher et al 20180152254 discloses receiver testing in which a test signal is transmitted from test signal generator by a transmission line and injected into the receiver chain downstream.
Jenkins 9,910,135 discloses inserting a test signal from a signal generator at a frequency that is within the passband.
Subburaj et al 10,234,542 discloses measuring and monitoring of performance parameters of one or more receive channels of a radar system-on-a-chip (SOC).
Estrick et al 5,237,332 discloses receiver distortion correction circuit and method comprising injection test tones within the passband into the signal receiver.
Chung et al 20160204881 discloses an RF testing system using  a IC.
Alagarsamy et al 20140250969 discloses a MEMS self-test system and method comprising injecting broadband varying frequency signals into MEMs structure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUMIDE T AJIBADE AKONAI whose telephone number is (571)272-6496.  The examiner can normally be reached on Monday-Friday 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VLADIMIR MAGLOIRE can be reached on 571-270-5144.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/OLUMIDE AJIBADE AKONAI/Primary Examiner, Art Unit 3648